Citation Nr: 1436871	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  14-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to a higher rating for coronary heart disease and atrial fibrillation status post coronary artery bypass grafting and mitral valve replacement, evaluated as 60 percent disabling from August 18, 1998, 100 percent effective September 23, 1998, 60 percent from April 1, 1999, 100 percent from December 22, 2004, and 60 percent from October 21, 2008, with total disability evaluations based on individual unemployability (TDIU) in effect from August 18, 1998, to September 23, 1998, from April 1, 1999, to December 22, 2004, and since October 21, 2008.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from December 4, 1956, to February 28, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia and St. Petersburg, Florida.  

This claim was processed using the Veterans Benefits Management System (VBMS); an electronic paperless file system.  In addition to VBMS, documents are also associated with Virtual VA.  However, a review of Virtual VA reveals these documents to merely be duplicative of those already associated with VBMS. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been in receipt of a 100 percent schedular evaluation for his service-connected coronary heart disease from September 23, 1998, to April 1, 1999, and from December 22, 2004, to October 21, 2008.  

2.  The Veteran has been evaluated as totally disabled due to unemployability from August 18, 1998, to September 23, 1998; from April 1, 1999, to December 22, 2004, and since October 21, 2008.  

3.  On May 3, 2005, the Veteran notified VA that he was satisfied with a rating of 100 percent due to unemployability with an effective date of August 18, 1998, and that he desired to withdraw all pending appeals as of this time.  

4.  The Veteran has been compensated as at least totally disabled due to unemployability at all times during the pendency of this claim, and as such, dismissal of this appeal is warranted as there remains no further case or controversy with respect to the issue on appeal.  


CONCLUSION OF LAW

The claim of entitlement to a higher rating for coronary heart disease and atrial fibrillation status post coronary artery bypass grafting and mitral valve replacement is dismissed.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, as the Board has found that there is no further case or controversy regarding the issue on appeal, further discussion of VA's duty to notify and assist is not necessary.  




Analysis

In August 1998, VA received a claim from the Veteran seeking service connection for a heart condition.  This claim was subsequently denied in a December 1998 rating decision.  A timely notice of disagreement was received from the Veteran in February 1999, but the denial was continued in a September 1999 statement of the case.  The Veteran appealed this denial to the Board in October 1999.  Following additional development, service connection for a cardiovascular disorder, to include hypertension, heart disease and atrial fibrillation, was granted by the Board in a decision dated January 2005.  This grant was effectuated in a March 2005 rating decision, and a 60 percent evaluation was assigned under Diagnostic Code 7005, effective as of August 18, 1998.  

TDIU benefits were subsequently granted in a May 2005 rating decision, effective as of April 18, 1998, due to the Veteran's service-connected heart condition and back condition.  The Veteran then contacted VA in May 2005 in writing, notifying VA that he was fully satisfied with his rating of 100 percent service connection due to unemployability with an effective date of August 18, 1998, and he requested that all pending appeals be withdrawn.  

In August 2010, the Veteran was notified that due to recent changes in the law, his case was identified as one that qualified for special review based on a prior VA claim for coronary artery disease, currently rated as 60 percent disabling.  This was due to the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  See 38 C.F.R. § 3.309(e) (2013).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of the United States District Court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 THE (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).  In the present case, the Veteran's claim was received in August 1998.  

In an April 2011 rating decision, the Veteran's disability evaluation was increased to 100 percent, effective as of September 23, 1998.  A 60 percent evaluation was again assigned from April 1, 1999, while an evaluation of 100 percent was assigned from December 22, 2004.  The 60 percent evaluation was continued as of October 21, 2008.  TDIU benefits remained in effect from August 18, 1998, to September 23, 1998; from April 1, 1999, to December 22, 2004; and they have been in effect since October 21, 2008.  As such, the Veteran has been in receipt of benefits at the 100 percent level, either due to unemployability or based on the rating schedule found at 38 C.F.R. § 4.104, throughout the pendency of his claim.  

As previously noted, the Veteran specifically notified VA in May 2005 that he was "satisfied with [his] rating of 100% service connection due to Unemployability with an effective date of August 18, 1998."  He then requested that VA "[p]lease withdraw all pending appeals."  The record reflects that throughout the pendency of the Veteran's claim, he has either been in receipt of benefits rated as 100 percent disabling under the rating schedule or rated as 100 percent disabling due to unemployability.  In a December 2011 statement, the Veteran also asserted that he believed his prior rating of 100 percent should have remained from August 18, 1998, through September 23, 1998, and from April 1, 1999, through December 22, 2004.  A review of the record reveals that the Veteran's prior 100 percent evaluation based on unemployability did remain in effect and that the Veteran was paid at this rate prior to the increase of his disability to 100 percent on a schedular basis.  While the record reflects a 60 percent schedular evaluation during these time periods, he was previously receiving 100 percent disability based on unemployability (and not based on the rating schedule).  As such, the Veteran's prior ratings did not in fact change.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.202 (2013).  The Veteran has expressed satisfaction with the ratings assigned throughout the pendency of this claim, and as such, there is no further case or controversy with respect to this issue.  Therefore, dismissal without prejudice is warranted.  


ORDER

Due to the lack of current case or controversy, the claim of entitlement to a higher rating for coronary heart disease and atrial fibrillation status post coronary artery bypass grafting and mitral valve replacement, evaluated as 60 percent disabling from August 18, 1998, 100 percent effective September 23, 1998, 60 percent from April 1, 1999, 100 percent from December 22, 2004, and 60 percent from October 21, 2008, with total disability evaluations based on TDIU in effect from August 18, 1998, to September 23, 1998, from April 1, 1999, to December 22, 2004, and since October 21, 2008, is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


